Name: Commission Regulation (EEC) No 2197/90 of 27 July 1990 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 90 Official Journal of the European Communities No L 198/51 COMMISSION REGULATION (EEC) No 2197/90 of 27 July 1990 fixing the specific levies on beef and veal from Portugal Whereas Commission Regulation (EEC) No 588/86 (4), as last amended by Regulation (EEC) No 1728/90 (*), lays down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas* in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 10 ( 1 ), 11 ( 1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas the prices fixed by the Council are to be reduced Commission Regulation (EEC) No 1252/90 of 11 May 1990 establishing the prices and amounts fixed in ecus by the Council in the beef and veal sector and reduced as a result of the monetary realignment of 5 January 1990 (3) ; HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 6 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( l ) OJ No L 148, 28 . 6 . 1968 , p . 24. O OJ No L 61 , 4. 3 . 1989, p, 43. (3) OJ No L 121 , 12. 5 . 1990, p . 30 . (4) OJ No L 57, 1 . 3 . 1986, p. 45. O OJ No L 160, 26. 6. 1990, p. 35. No L 198/52 Official Journal of the European Communities 28 . 7. 90 ANNEX to the Commission Regulation of 27 July 1990 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 16,29 0102 90 31 16,29 0102 90 33 16,29 0102 90 35 16,29 0102 90 37 16,29 0201 10 10 30,73 0201 10 90 30,73 0201 20 21 30,73 0201 20 29 30,73 0201 20 31 24,58 0201 20 39 24,58 0201 20 51 36,88 0201 20 59 36,88 0201 20 90 46,10 0201 30 00 52,86 0202 10 00 27,66 0202 20 10 27,66 0202 20 30 22,13 0202 20 50 34,42 0202 20 90 41,49 0202 30 10 34,42 0202 30 50 34,42 0202 30 90 47,63 0206 10 95 52,86 0206 29 91 47,63 0210 20 10 46,10 0210 20 90 52,86 0210 90 41 52,86 0210 90 90 52,86 1602 50 10 52,86 1602 90 61 52,86